Memorandum: Supreme Court properly granted that part of the cross motion of defendant seeking to be relieved of his maintenance obligation based upon his clear and convincing showing of a substantial change in circumstances (see McGuire v McGuire, 200 AD2d 825 [1994]; see also Sitler v Sitler, 266 AD2d 202 [1999]). The court abused its discretion, however, in granting that relief effective August 3, 2005 rather than May 22, 2006, the date of application therefor (see Domestic Relations Law § 236 [B] [9] [b]; Rosenberg v Rosenberg, 215 AD2d 365, 367 [1995]). We therefore modify the order and judgment accordingly. Present—Scudder, P.J., Centra, Lunn, Fahey and Green, JJ.